Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant’s arguments filed 06/07/2021 with respect to the amendments of claim 1 have been fully considered, and are persuasive. Claims 1-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A substrate support assembly, comprising: a pocket conduit operable to be in fluid communication with a vacuum source via a respective vacuum flow controller of a plurality of vacuum flow controllers and operable to be in fluid communication with a gas source via a respective gas flow controller of a plurality of gas source controllers as recited in claim 1.
A substrate support assembly, comprising: a pocket conduit operable to be in fluid communication with a vacuum source via a vacuum flow controller and operable to be in fluid communication with a gas source via a gas flow controller, 
A substrate support assembly, comprising: a plurality of pixels coupled to a
plurality of actuated mechanisms coupled to the substrate support assembly,
each of the plurality of pixels corresponding to an actuated mechanism of the
plurality of actuated mechanisms; and a controller coupled to each actuated
mechanism such that portions of pixels corresponding to the portions of the
surface of the substrate to be retained are positioned to support the portions of the surface without contacting one or more devices disposed on the surface of the substrate to be retained on the support surface as recited in claim 11.
A substrate support assembly, comprising: a pixel support plate coupled to
an actuated mechanism, the pixel support plate having a pattern of a plurality of
holes corresponding to one or more devices of the portion of the surface of the
substrate to be retained such that each pixel of the plurality of pixels raised to a
support position does not contact the one or more devices as recited in claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/DANNY NGUYEN/Primary Examiner, Art Unit 2836